Filed 8/3/21 P. v. Colbert CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C092227

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE004472)

           v.

 IVAN COLBERT,

                    Defendant and Appellant.




         Appointed counsel for defendant Ivan Colbert has asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) After examining the record, we find no arguable error that would
result in a disposition more favorable to defendant and affirm.
                                                 BACKGROUND
         After an argument, defendant pointed a gun at the victim, with whom he had a
dating relationship, and threatened to shoot her. The prosecution charged defendant with



                                                             1
assault with a firearm (Pen. Code, § 245, subd. (a)(2); count one),1 making a criminal
threat (§ 422; count two), and unlawful possession of a firearm (§ 29800, subd. (a)(1)).
The prosecution also alleged defendant had personally used a firearm as to counts one
and two (§ 12022.5, subd. (a)) and had two prior strike convictions (§ 667, subds. (b)-(i)).
        Defendant pleaded no contest to count two and admitted the firearm enhancement
and one prior strike conviction in exchange for a stipulated sentence of eight years. The
court dismissed the outstanding balance of charges in the case, and the prosecution
agreed not to prosecute defendant on any new charges arising from phone calls he had
made from jail.
        At the sentencing hearing, the court sentenced defendant to a term of eight years in
state prison, composed of the midterm sentence of two years for count two, doubled for
the prior strike, plus four additional years for the midterm on the firearm enhancement.
Based on defense counsel’s request to waive nonmandatory fees, the court imposed the
minimum mandatory fees and fines referenced in the probation report, which included a
$300 restitution fine (§ 1202.4), a $300 parole revocation fine (§ 1202.45), suspended
pending parole revocation, a $40 court operations assessment (§ 1465.8), and a $30
conviction assessment (Gov. Code, § 70373). The court waived all discretionary fees.
        Defendant filed a notice of appeal and attached a certificate of probable cause.
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right




1   Undesignated statutory references are to the Penal Code.

                                              2
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no arguable errors that would result in a disposition more favorable to defendant.
Accordingly, we will affirm the judgment.
                                     DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
RAYE, P. J.



 /s/
MURRAY, J.




                                             3